Order exempting relators’ property from taxation for local purposes, etc., affirmed, with ten dollars costs and disbursements. Young, Hagarty and Seeger, JJ., concur; Kapper, J., dissents; Carswell, J., dissents, with the following memorandum: Assuming the certificate herein is conclusive evidence under the statute,  it is only so as to houses built under the February 20, 1924, plans specified in the certificate. It is not conclusive as to houses built under new plans filed subsequently to April 1, 1924, and not recited in the certificate as of a date entitling them to tax exemption. If, as may be shown and appears to be the fact, the houses were constructed under plans filed subsequently to the exemption period, the certificate is not conclusive as to these different buildings constructed under such new plans. The houses so constructed herein, if different structures, in form and number, from- those specified in the certificate as being built or to be built under plans filed February 20, 1924, cannot be deemed mere modifications of the buildings described in the original plans, and they, therefore, are not entitled to exemption.